Citation Nr: 1611498	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for traumatic cataract (claimed as eye floaters).

4.   Entitlement to an initial compensable evaluation for erectile dysfunction.

5.  Entitlement to an initial compensable evaluation for right shoulder disability.

6.  Entitlement to an initial compensable evaluation for bilateral foot calluses.

7.  Entitlement to an initial compensable evaluation for scar (surgical), right ankle.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for left elbow disability.

11.  Entitlement to service connection for right wrist disability.

12.  Entitlement to service connection for bilateral hand disability.

13.  Entitlement to service connection for left hip disability.

14.  Entitlement to service connection for bilateral knee disability.

15.  Entitlement to service connection for left ankle disability.

16.  Entitlement to service connection for bunion of both feet.

17.  Entitlement to service connection for bilateral pes planus.

18.  Entitlement to service connection for sleep apnea.

19.  Entitlement to service connection for scar, right shoulder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active duty service from March 2007 to December 2010.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision by the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

The Board acknowledges receipt of additional evidence in support of the claim for a higher evaluation for PTSD from the Veteran's attorney along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, remand of that issue is necessary as explained in the REMAND portion of the decision below.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

Addressed in the REMAND portion of the decision below are the following issues: Entitlement to an initial evaluation in excess of 50 percent for PTSD; entitlement to an initial compensable evaluation for traumatic cataract; entitlement to an initial compensable evaluation for right shoulder disability; entitlement to an initial compensable evaluation for bilateral foot calluses; and entitlement to an initial compensable evaluation for scar (surgical), right ankle.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran has erectile dysfunction; neither the lay nor the medical evidence shows penile deformity during this appeal.

3.  A hearing loss disability is not shown during the appeal.

4.  Hypertension is not shown during the appeal.

5.  Left elbow disability is not shown during the appeal.

6.  Right wrist disability is not shown during the appeal.

7.  Bilateral hand disability is not shown during the appeal.

8.  Left hip disability is not shown during the appeal.

9.  Bilateral knee disability is not shown during the appeal.

10.  Left ankle disability is not shown during the appeal.

11.  Bunion of either foot is not shown during the appeal.

12.  Pes planus of either foot is not shown during the appeal.

13.  Sleep apnea is not shown during the appeal.

14.  Scar, right shoulder, is not shown during the appeal.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for left elbow disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for right wrist disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Entitlement to service connection for bilateral hand disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for bunion of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
12.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

13.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

14.  The criteria for service connection for scar, right shoulder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  Here, the Veteran participated in the VA Benefits Delivery at Discharge (BDD) program.  As such, at the time of his initial claim, he was provided with a VCAA letter that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  Notwithstanding, the RO supplemented this notice with March 2012, April 2012, and May 2012 letters.  With respect to the claims for increase, these claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  It is well-established that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Lastly, in regard to the claim for an evaluation in excess of 10 percent for tinnitus, the Board finds that the duties to notify and assist under the VCAA are not applicable because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

II.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code is shown after the hyphen.

In the instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Tinnitus

In a June 2012 rating decision, the RO granted service connection for tinnitus and assigned the maximum schedular evaluation for this disability under Diagnostic Code 6260.  The Veteran seeks an initial evaluation in excess of 10 percent for tinnitus.  However, Diagnostic Code 6260 provides a maximum 10 percent evaluation for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Erectile Dysfunction (ED)

In a June 2012 rating decision, the RO granted service connection for ED and assigned a zero percent evaluation under Diagnostic Code 7522.  The Veteran seeks an initial compensable evaluation for ED.

Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Here, a compensable rating for ED is not warranted.  Neither the lay nor the medical evidence reflects penile deformity.  Report of VA examination dated in December 2011 reflects that the Veteran has morning erections but has difficulty maintaining erections with his wife; he denied use of medication.  He denied other genitourinary symptoms.  Therefore, a compensable evaluation for erectile dysfunction is not warranted.  It is noted that the Veteran receives special monthly compensation due to loss of a creative organ due to erectile dysfunction and, as such, is compensation for the functional loss attributable to this disorder.

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his ED.  It is noted that he does not have voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. § 115a.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.

C.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected tinnitus or ED.  While the Veteran reported during his examinations that he is not employed, he has not contented he is unemployable due to service-connected tinnitus or ED disability.  Moreover, the medical examinations show no functional impact from these disorder to employment.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Claims for Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension and sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

1.  Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A hearing loss disability is not shown is not shown at any time during this appeal, to include during service.

STRs reflect no hearing abnormalities in April 2007.  The Veteran denied hearing loss, earache, and other ear symptoms in December 2009.  Report of medical history dated in May 2010 reflects that the Veteran denied hearing loss.  A May 2010 report of audiometric testing shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
35
LEFT
20
15
10
10
15
Six months later, in November 2010, the Veteran requested VA disability compensation for hearing loss disability.

VA audiological examination dated in December 2010 reflects a history of noise exposure in service (i.e. Humvees, firing ranges, machine guns, small arms and rifles) and inconsistent use of hearing protection.  The diagnosis was "Hearing sensitivity within normal limits bilaterally."  Audiometric testing showed 96 percent speech recognition ability, bilaterally, and pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
10
5
5
5

The audiological findings show that there is no hearing loss disability pursuant to VA regulation.  Therefore, because no current hearing loss disability is shown, or shown during the pendency of this claim, the criteria for service connection for hearing loss disability are not met.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

To the extent that the Veteran suggests that he has a current hearing loss disability,  the Board finds that he is competent to report his experiences such as difficulty hearing others.  However, he is not competent to diagnose himself with a hearing loss disability as this is a medical determination based on certain audiometric criteria and the Veteran lacks the requisite medical expertise to ascertain whether he meets the threshold audiometric impairment required to establish a disability for VA rating purposes.  While the Board accepts that the Veteran is competent to report difficulties with hearing, Layno, supra, he is not competent to provide a diagnosis of a current hearing loss disability for VA purposes.  See Jandreau supra. 
The Board assigns greater probative value to the medical evidence, which shows no findings that qualify for a current hearing loss disability.  The Board finds that report of VA audiological examination dated in March 2011 is more probative as it was prepared by a skilled, neutral medical professional after obtaining a history from the Veteran, reviewing the claims folders, and conducting an evaluation.  The Board notes that the Veteran has not presented any medical evidence showing a diagnosis for a hearing loss disability.  Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

2.  Hypertension

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown in service or within the initial post separation year.  Also, hypertension is not shown is not shown at any time during this appeal.

STRs reflect no complaints or findings for hypertension.  Past medical history note dated in October 2007 shows "No essential hypertension."  The blood pressure reading was 134/61.  On medical history dated in May 2010, the Veteran reported a history of blood pressure readings in the 130's/70's; the examiner noted that on this day blood pressure was 123/78.

Report of VA examination dated in March 2011 reflects a history of elevated blood pressure readings.  It was noted that he had not been given a diagnosis of hypertension or started on any medications.  The examiner reviewed the STRs and noted that blood pressures were all under 135/70.  At this exam, the Veteran denied chest pain, shortness of breath, hospitalization for hypertensive urgency or emergency, blurred vision, persistent headaches, or cardiac procedures.  The examiner determined that the Veteran's elevated blood pressure readings did not qualify for a diagnosis of hypertension, noting that none of the documented readings show 3 consecutive readings elevated or a single systolic reading of 170 or above.

To the extent that the Veteran suggests that he had hypertension in service, the Board finds that he is not competent to diagnose himself with hypertension because this is a medical determination based on more than isolated blood pressure readings and the Veteran lacks the requisite medical expertise to ascertain the existence of hypertension.  While the Board accepts that the Veteran is competent to report the blood pressure findings as told or shown to him, Layno, supra, he is not competent to interpret these findings as consistent with a diagnosis for hypertension.  See Jandreau supra.  It is noted that for VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.  Therefore, the Veteran is not competent to diagnose having had hypertension in service or within the initial post separation year or at present.  His statements in this regard have no probative value.

The Board assigns greater probative value to the medical evidence, which shows no findings that qualify for a diagnosis of hypertension.  The Board finds that report of VA examination dated in March 2011 is more probative as it was prepared by a skilled, neutral medical professional after obtaining a history from the Veteran, reviewing the claims folders, and conducting an evaluation.  The Board notes that the Veteran has not presented any medical evidence showing a diagnosis for hypertension.  Accordingly, the weight of the evidence is against the claim for service connection for hypertension.  There is no doubt to resolve.  Gilbert, supra.

3.  Disability of the Left Elbow, Right Wrist, and Hands

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of the left elbow, right wrist, or hands.  A current disability is not shown at any time during this appeal.

STRs reflect that normal clinical evaluation of the upper extremities on medical board (separation) examination dated in May 2010.  The Veteran marked the box "yes" for "Painful shoulder, elbow or wrist."  The examiner elaborated on this positive history that that the Veteran had complaints involving the right shoulder, right ankle, both wrists and hands.  The Veteran stated that he had pain of both wrists and that his hands go numb about once a day, without trigger, for past year.

Report of VA examination (left elbow) dated in December 2010 reflects a history of "left elbow popping and swelling when he [the Veteran] works out with weights."  It was noted that this happened twice in 2009 while working out.  The Veteran denied medical intervention.  He denied recurrence of these symptoms.  The diagnosis was "normal" left elbow, and the examiner noted that there were no signs or symptoms of abnormal pathology.

Report of VA examination (right wrist and hands) dated in August 2012 reflects a history of right wrist popping (without injury) in early 2009 and occasional cramping, numbness of the hands.  Clinical findings showed no limitation of motion or painful motion of the right wrist or fingers/thumbs.  Hand grip strength was normal, bilaterally.  There was no tenderness to palpation.  The Veteran denied flare-ups.  Imaging study showed no findings for arthritis of the right wrist.  The examiner found no functional impact from his right wrist or hands.

The Veteran is competent to report his symptoms.  Layno, supra.  However, neither the lay nor the medical evidence shows any underlying abnormal pathology to account for his symptoms.  Pain and numbness alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, the Veteran has not identified any particular current disorder of the left elbow, right wrist, or hands.  In fact, neither the lay nor the medical evidence of record demonstrates any current disability of the left elbow, right wrist, or hands during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

4.  Disability of the Left Hip, Knees, Left Ankle, and Feet (Bunion and Pes Planus)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of the left hip, knees, or left ankle.  A current disability is not shown at any time during this appeal.

Report of medical board examination (separation) dated in May 2010 reflects abnormal evaluation of the feet.  The examiner explained that the Veteran had right ankle problems to include pain with plantar flexion against resistance.  Examination of the feet showed normal arch without pes cavus, pes planus.  Feet were symptomatic with running.  STRs show no complaints or abnormal pathology of the left hip, knees, or left ankle.

Report of VA examination dated in August 2012 reflects that the Veteran denied past treatment or diagnosis for bunion; he further denied any past history of problems with his toes joints.  While the boxed marked "Hallux Valgus" is checked in response to the question "Does the Veteran now have or has he/she ever had a foot condition other than flatfoot)?," this notation appears to be in error as the examiner later noted that the Veteran did not have hallux valgus.  The conclusion that the Veteran does not have hallux valgus is supported by imaging studies of the feet that showed no abnormalities.

Report of VA hip examination dated in August 2012 reflects, by history, a hip condition since mid-2008.  The Veteran denied any injury, but stated that his hip started to "pop" occasionally.  He denied treatment in service or since his separation.  He denied flare-ups.  Clinical findings showed no limitation of motion or painful motion.  Muscle strength was normal.  Imaging study showed no abnormality.  The examiner found no adverse functional impact from his hip.

Report of VA knee examination dated in August 2012 reflects, by history, a bilateral knee condition, pain, since early 2009.  The Veteran denied any injury, but stated that his knees started "aching" after doing physical therapy for his ankles.  He denied treatment in service or since his separation.  He reported a constant ache, but denied flare-ups.  Clinical findings showed no limitation of motion or painful motion.  There was no pain on palpation or joint instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Muscle strength was normal.  Imaging study showed no abnormality.  The examiner found no adverse functional impact from his knees.

Report of VA ankle examination dated in August 2012 reflects, by history, a left ankle pain (overuse syndrome) since September 2007 when using crutches for right ankle fracture.  Imaging study showed no abnormality of the left ankle.

The Veteran is competent to report his symptoms.  Layno, supra.  However, neither the lay nor the medical evidence shows any underlying abnormal pathology to account for his symptoms.  Pain, popping, or aching-type symptoms without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, the Veteran has not identified any particular current disorder of the left hip, knees, or left ankle.  In fact, neither the lay nor the medical evidence of record demonstrates any current disability of the left hip, knees, or left ankle during the pendency of this claim.  Also, there is no competent evidence showing bunion or pes planus-to the extent that the Veteran reports bunion or flat fleet this is not supported by any medical evidence and, therefore, his report of bunion and flat fleet lacks credibility and is without probative value.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich supra. (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, supra at 225 (1992).

Accordingly, the weight of the evidence is against the claims for service connection for disability of the left hip, knees, left ankle, and feet (bunion and pes planus).  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

5.  Sleep Apnea

Report of VA examination dated in March 2011 reflects that "Sleep disorder does not appear to be related to sleep apnea at this time and more likely related to psychological issues, please refer to psych report for further assessment."  By history, the Veteran had been told he had "apneic periods" with snoring.  A VA polysomnography study dated in August 2012 reflects diagnoses for primary snoring, obesity, and probable nightmare disorder.  Sleep apnea was not found.
While the Veteran is competent to report his symptoms, i.e. snoring, he is not competent to diagnose himself with sleep apnea.  A diagnosis for sleep apnea requires medical expertise and/or a polysomnogram.  Therefore, the Board finds that the Veteran's report of sleep apnea has no probative value and assigns greater probative value to the August 2012 VA somnography study that showed no findings for sleep apnea.  The Veteran has not presented any favorable medical evidence in this matter.

As the claimed disability is not shown at any time during this appeal, the weight of the evidence is against the claim for sleep apnea.  There is no doubt to resolve.  Gilbert, supra.

7.  Scar (Right Shoulder)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder scar.  A right shoulder scar is simply not shown is not shown at any time during this appeal.  Report of VA examination dated in August 2012 reflects that the Veteran was given an injection to the right shoulder in early 2008 during service.  Under remarks section of the report, the examiner wrote that "On exam neither the Vet nor myself could finds any scar of any kind.  I also looked with a magnifying glass and could not find one."

While the Veteran is competent to report the existence of a scar, he is not credible in view of the negative findings on VA examination in August 2012.  As such, his report of scar has diminished probative value.  The Board assigns greater probative value to the medical evidence, which shows no scar of the right shoulder as it was prepared by a skilled, neutral medical professional after in-person examination of the Veteran and an attempt to corroborate the Veteran's report of scar, which the Veteran himself could not locate on examination as well.  The Board notes that the Veteran has not presented any other evidence showing a presence of a right shoulder scar.

Accordingly, the weight of the evidence is against the claim and there is no doubt to resolve.  Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for erectile dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for left elbow disability is denied.

Service connection for right wrist disability is denied.

Service connection for bilateral hand disability is denied.

Service connection for left hip disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for left ankle disability is denied.

Service connection for bunion of the feet is denied.

Service connection for bilateral pes planus is denied.

Service connection for sleep apnea is denied.

Service connection for scar, right shoulder, is denied.


REMAND

Evaluation of PTSD

The Veteran seeks an initial evaluation in excess of 50 percent for PTSD.  In June 2015, the Veteran's attorney submitted a private psychological evaluation (dated in July 2013) indicating that his symptoms had worsened since his last VA examination.  Also, the Veteran's use of medication was noted by the private examiner.  The examiner reviewed VA records and the claims file.  The evaluation reported included no discussion of the Veteran's treatment.

A review of the record shows no treatment records pertaining to PTSD.  As the private examiner noted that the Veteran takes medication for his symptoms and a significant worsening of symptoms, it is reasonable to conclude that there are outstanding treatment records in this matter.

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159(c).  Also, the duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Evaluation of Traumatic Cataract

In a June 2012 rating decision, the RO granted service connection for traumatic cataract and assigned a zero percent disability evaluation under Diagnostic Code 6027.  The Veteran seeks an initial compensable evaluation.  On the Veteran's initial VA disability claim in 2010, he reported bilateral eye floaters.  Report of VA eye examination dated in December 8, 2010 shows that the Veteran complained of having trouble reading with his left eye and of "floater" in both eyes a few months.  He denied flashes.  The impression was traumatic cataract of the left eye and astigmatism.  The plan was corrective lenses and to return to the clinic in 1 year or as needed.

A review of the record shows no vision treatment records.  As the record shows that the Veteran was advised to present for re-examination one year after his December 2010 VA examination, the Board believes that an attempt should be made to obtain any outstanding treatment records.  Also, it is noted that the current version of 38 C.F.R. § 4.76 pertains to visual acuity and provides that central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76 (2015).  The 2010 VA examination report does not clearly identify the corrected distance vision for each eye.

Therefore, remand is necessary to attempt to obtain outstanding treatment (follow-up) records and to obtain a new VA eye examination.

Evaluation of Right Shoulder

In an August 2012 rating decision, the RO granted service connection for right shoulder disability and assigned a zero percent evaluation under Diagnostic Code 5201.  The Veteran appeals the initial noncompensable disability evaluation assigned following the grant of service connection.

Report of VA examination dated in December 2010 reflects bilateral shoulder complaints of sharp pain and morning stiffness.  The clinical findings are inadequate.  The range of motion testing does not include any indication of the point where pain begins, if any.  Also, clinical findings after 3 repetitions of use are not shown, and it is unclear if this testing was performed.  The diagnosis was "overuse syndrome" but the manifestations are entirely unclear from the examination report.  Additionally, there are no treatment records associated with the claims file.

VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); 38 C.F.R. § 4.2 (2015).

Therefore, remand is necessary to attempt to obtain outstanding treatment, if any, and to obtain a VA examination.

Skin Ratings:  Evaluation of Bilateral Foot Calluses & Right Ankle Scar

In a June 2012 and August 2012 rating decisions, the RO granted service connection for bilateral foot calluses and right ankle scar, respectively.  Noncompensable evaluations were assigned each disorder under Diagnostic Codes 7819 and 7805, respectively.  The Veteran appeals the initial noncompensable disability evaluations assigned following the grant of service connection.

Diagnostic Code 7819 provides that benign neoplasms of the skin are to be rated as a scar.  38 C.F.R. § 4.118, Diagnostic Code 7819.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under code 7800-04, in addition to the other effects of scars which are otherwise rated under code 7800-04, are also to be rated based on any disabling effects not provided for by code7800-04.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Also, scars that involve visible or palpable tissue loss, disfigurement, or measure 77 square centimeters or greater, or cause limitation of motion are compensable evaluated under various codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7802.

Here, report of VA examination dated in December 2010 reflects that the Veteran complained of bilateral foot callosities.  He reported onset in boot camp.  He shaves his callosities, but there is constant regrowth.  The examiner stated that these caused pain with standing and walking but it was not limiting.  Objectively, there was no swelling, redness, or heat.  Callosities were seen at the lateral border of the feet, heel and hallux.  The examiner found no loss of joint function with use.

Report of VA examination dated in August 2012 reflects that the Veteran has no scars on the extremities.

Having carefully reviewed the record, the Board finds that the evidence of record is insufficient to rate the disabilities.  First, the fact that the RO service-connected scar of the right ankle is incongruous with the August 2012 VA scar examination report showing no scars on the extremities.  Therefore, the Board believes that the Veteran should be scheduled for another VA scar examination of the right ankle to ascertain whether there is a scar and, if so, the manifestations for rating purposes.  Second, a VA scars examination of the Veteran's bilateral foot calluses should be conducted to ascertain whether he meets the criteria for a compensable rating based on code provisions for scars.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records.

2.  The Veteran should be schedule for a VA PTSD examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD during the appeal period using the appropriate Disability Benefits Questionnaire for PTSD.  Also, the examiner should review the record and comment on the findings and conclusions of H. Henderson-Galligan, Ph.D., HSPP, dated in July 2013.  The examiner should indicate the level of occupational and social impairment between December 31, 2010 and his/her current evaluation of the Veteran.  A complete rationale for all opinions is required.  The VA electronic claims file should be made available to and reviewed by the examiner.

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected traumatic cataract during the appeal period using the appropriate Disability Benefits Questionnaire.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All clinical findings should be reported in detail.  It is noted that the 38 C.F.R. § 4.76 provides that central visual acuity is evaluated based on corrected distant vision; therefore, the examination report must clearly identify the corrected distance vision for each eye.

4.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected right shoulder disability during the appeal period using the appropriate Disability Benefits Questionnaire.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All clinical findings should be reported in detail.

5.  The Veteran should be scheduled for a VA scars examination to ascertain the severity of his service-connected bilateral foot calluses and right ankle scar during the appeal period using the appropriate Disability Benefits Questionnaire.  The VA electronic claims file must be made available to and reviewed by the examiner.  The examiner should indicate whether there is a right ankle scar and, if so, the manifestations (i.e. unstable or painful) for rating purposes.  Also, the examiner should evaluate the Veteran's bilateral foot calluses as though they were scars and indicate whether they are unstable or painful, or cause other impairment.

6.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Board intimates no opinion as to the final outcome in these matters.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


